       Case 1:19-cv-10125-ALC-GWG Document 63 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
TYSON FOODS, INC.,
                                                               :
                           Plaintiff,                              ORDER
                                                               :
                  -v.-
                                                               :   19 Civ. 10125 (ALC) (GWG)

KEYSTONE FOODS HOLDINGS LIMITED, et al. :

                           Defendant.                          :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       The Court is in receipt of the parties’ letters (Docket ## 60 and 62) regarding two
discovery disputes over plaintiff’s responses — or, more precisely, lack of responses — to
defendants’ discovery requests. We address each dispute separately.
        I. Discovery related to the Korean Business
        As part of the sale of what the parties refer to as “the Korean Business,” the parties
entered into a contract that stated the plaintiff could require one of the defendants to buy the
Korean Business for a specified amount if certain conditions were met. See Docket # 60 at 2.
Plaintiff states that the conditions have been met and has moved for summary judgment on the
issue. Defendants contend that the conditions have not been met and seek responses to one
interrogatory and thirteen document requests to prove their defense. Plaintiff refuses to provide
responses to those requests.
        Plaintiff insists that it is not seeking to “stay” discovery. Instead, it argues that the
parties’ contract somehow prohibits discovery and that Rule 26 also prohibits it. We reject both
arguments. Plaintiff has pointed to no provision of the contract that could be rationally read to
address the issue of what discovery would be available to a party in the event of a contractual
dispute. As for Rule 26, plaintiff argues that the requests fail to “satisfy” that rule but do not
even state what language of that rule it thinks governs. To the extent that plaintiff meant to
argue that the requests are not “relevant,” that argument is rejected as the requests are obviously
relevant to the disputed issues around the purchase of the Korean business, including what
constitutes “reasonable commercially viable terms” and “reasonable best efforts” under the
contract, and whether plaintiff engaged in such efforts. The fact that plaintiff has moved for
summary judgment on this question simply does not affect its obligation to comply with Rule 26.
For what it is worth, we note that defendants’ brief in opposition to the summary judgment
motion has explained that they require discovery to address the motion and that explanation is
entirely plausible. See Docket # 43 at 14-17.
      Case 1:19-cv-10125-ALC-GWG Document 63 Filed 06/04/20 Page 2 of 2



       II. Discovery related to affirmative defenses
         Defendants assert as a defense that plaintiff materially breached the contract, thereby
excusing any breach alleged by plaintiff to have been committed by defendants. See Docket
# 60 at 4. To support this defense, defendants seek responses to three document requests. Id.
Plaintiff argues that these requests “are a pretext to obtain discovery that Defendants would not
be entitled to in arbitration and are not reasonably calculated to lead to admissible evidence in
this litigation,” referencing another action between the parties where plaintiff has moved to
compel arbitration. Docket # 62 at 2. But notwithstanding plaintiff’s arguments in the summary
judgment briefing seeking to eliminate the material breach defense (see Docket # 43 at 19-24;
Docket # 53 at 6-10), the defense remains. Thus, plaintiff must respond to this discovery
inasmuch as the document requests are plainly “relevant to any party’s claim or defense,” Fed.
R. Civ. P. 26(b)(1). If plaintiff thinks it has a basis for moving for a stay of discovery as to
material breach, it is free to do so. But no motion has been made and the Court notes that the
filing and pendency of such a motion will not affect plaintiff’s obligation to comply with Rule
26.
       III. Conclusion
         Plaintiff’s objections to defendants’ interrogatories and discovery requests are rejected.
Plaintiff shall respond to those requests within 14 days without regard to the objections made in
its letter. The parties may extend this deadline by mutual agreement. Any further dispute
regarding the plaintiff’s response may be raised in a letter to the Court following a discussion
between the parties and consistent with the requirements of paragraph 2.A of the Court’s
Individual Practices.
       Dated: June 4, 2020
              New York, New York


                                                             SO ORDERED.




                                                 2
